Exhibit 10.1


INTERNAL CORRESPONDENCE
LOCATION
 
MDU Resources  
 
DATE
 
September 20, 2017
 
WRITER
 
David L. Goodin
 
SUBJECT
 
Promotion

CONFIDENTIAL


Jason L. Vollmer


I am pleased to offer you the position of Vice President, Chief Financial
Officer & Treasurer for MDU Resources Group, Inc. effective September 30, 2017.
You will report directly to me as President and Chief Executive Officer.


Listed below are the details of your promotion:


•
Salary Grade and Base Salary: Effective September 30, 2017, your salary grade
will be a Grade “J”, and your base salary will increase from $225,500 to
$350,000, a 55.2% increase. This includes your annual salary increase for 2018.



•
Stock Ownership Guidelines: Salary Grade “J” requires ownership in company stock
of three times your base wage. Your new salary multiple commences with this
promotion and must be met by end of year 2022.



•
Annual Incentive/Executive Incentive Compensation Plan (EICP): Effective
September 30, 2017, your annual incentive target will be 65% of base salary. For
plan year 2017, your incentive calculation will be prorated at your current rate
for nine months and the new percentage rate for three months.



•
Long-Term Performance-Based Incentive Plan (LTIP-Performance Shares): I will
recommend to the Board of Directors that your target award will be 120% of base
salary for year 2018. The award for 2017 will remain as issued and approved by
the compensation committee earlier this year.



•
Section 16 Officer: You will continue to be a Section 16 Officer. As a review,
attached is an explanation setting forth the rules and obligations of being a
Section 16 Officer of MDU Resources. Compliance with these obligations is
critical.



•
Non-Qualified Defined Contribution Plan: In 2018 you will be recommended for a
contribution to your plan.



The above information is for overview purposes, and the specific terms and
conditions of each program is outlined in the appropriate plan documents and/or
award letters. Also, this memo is not a contract of employment for any specified
period of time. The employment relationship can be terminated by you or the
company at any time, for any reason, with or without notice.


Again, congratulations on your new roles and responsibilities. I look forward to
working with you.


Please acknowledge your acceptance by signing and date the document below.






Agreed to and accepted as described above:


/s/ Jason L. Vollmer
 
 
9-21-17
 
Name
 
 
Date
 
 



Cc: Human Resources



